ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:
The order in this case is corrected by deleting, in the body thereof, the reference to “No. 77 — 1737” and substituting therefor “No. 74-3465.”
The Director, Office of Workers’ Compensation Program, Department of Labor, asks us to clarify our ruling, and we do so.
While this case was pending on petition for review of an order of the Benefits Review Board awarding compensation to an injured longshoreman, the employer Ingalls and the employee Joyner notified the court that they had agreed upon a compromise settlement and asked this court to approve it. We expressed concern about our authority to approve the settlement and asked the parties and the Director to express their views on this question. Ingalls then notified the court that its offer of settlement was conditioned upon its being approved by the court, and that if it was necessary to remand the case to the Director for approval of the settlement it would withdraw from the settlement and proceed with the petition for review of the order on its merits. This contingent, conditional situation made it infeasible for this panel of the court, and possibly the court en banc, to consider whether this court should adopt a rule different from that previously followed in Ingalls Shipbuilding Company v. Spicer, No. 74-3465, in which we considered and approved a compromise settlement in a similar case while a petition for review was pending. What we have decided, and all that we have decided, is that in this context and for this day the court follows Spicer.
Except to the extent of the foregoing the petition for rehearing is DENIED, and no member of this panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is DENIED.